COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        David Schied v. Michael Ray Merritt, Wynde Merritt, and
                            Jeannette Smith

Appellate case number:      01-15-00466-CV

Trial court case number:    434,875

Trial court:                Probate Court No. 1 of Harris County

       The clerk’s record was filed in this appeal on June 8, 2015. On June 4, 2015, the
court reporter filed a motion to extend the time to file the reporter’s record. We granted
the motion and extended the time to file the reporter’s record to July 8, 2015. Because the
reporter’s record has not yet been filed, the appellate record is not complete and
appellant’s brief is not yet due. See TEX. R. APP. P. 34.1 (providing appellate record
consists of clerk’s record and, if necessary to appeal, reporter’s record), 38.6(a)
(providing appellant’s brief is due within 30 days after later of filing of clerk’s record or
reporter’s record).
        On June 15, 2015, appellant, David Schied, proceeding pro se, filed his appellant’s
brief in this Court. Because the court’s reporter’s record has not been filed, if necessary
and appropriate, appellant may file an amended appellant’s brief without leave of the
Court no later than 30 days after the court reporter files the reporter’s record with this
Court. See TEX. R. APP. P. 38.7 (providing for amendment of brief).
       Appellee’s brief, if any, will be due no later than 30 days after the filing of
appellant’s amended brief, if any.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: June 23, 2015